Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 1 of 45 Page ID
                                 #:11061

      STEPHEN G. LARSON (SBN 145225)
  1   slarson@larsonobrienlaw.com
      Larson O’Brien LLP
  2   555 South Flower Street, Suite 4400
      Los Angeles, California 90071
  3   Telephone: (213) 436-4888
      Facsimile: (213) 623-2000
  4
      ATTISON L. BARNES, III (admitted pro hac vice)
  5   abarnes@wileyrein.com
      WILEY REIN LLP
  6   1776 K Street, NW
      Washington, DC 20006
  7   Telephone: (202) 719-7000
      Facsimile: (202) 719-7049
  8
      BRIAN C. VANDERHOOF (SBN 248511)
  9   Brian.Vanderhoof@leclairryan.com
      LECLAIRRYAN LLP
 10   725 S. Figueroa Street, Suite 350
      Los Angeles, CA 90017
 11   Telephone: (213) 488-0503
      Facsimile: (213) 624-3755
 12
      Attorneys for Defendant/Counterclaimant
 13   ENTERPRISE SERVICES LLC
 14                           UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
 15
      KST DATA, INC., a California                  CASE NO. 2: 17-cv-07927 SJO (SK)
 16   Corporation,
                                                    Judge: S. James Otero
 17                 Plaintiff,                      Magistrate Judge: Steve Kim
 18          vs.                                    DECLARATION OF ATTISON L.
      DXC TECHNOLOGY COMPANY, a                     BARNES, III IN SUPPORT OF
 19                                                 DEFENDANT ENTERPRISE
      Nevada Corporation; ENTERPRISE                SERVICES LLC’S REPLY IN
 20   SERVICES LLC, a Delaware Limited              SUPPORT OF ITS MOTION FOR
      Liability Company; and DOES 1-10,             RECONSIDERATION OF
 21                                                 COURT’S MARCH 13 AWARD OF
                 Defendants.
                                                    PRE-JUDGMENT INTEREST
 22   ENTERPRISE SERVICES LLC, a
      Delaware Limited Liability Company,
 23
                    Counterclaimant,                [Defendant Enterprise Services LLC’s
 24                                                 Reply ISO filed concurrently herewith]
             vs.
 25
      KST DATA, INC., a California
 26   Corporation; ARMANDO TAN, an
      individual; and MITCHELL EVANS,
 27   an individual,
 28                 Counterdefendants.
                                                 1                CASE NO. 2:17-cv-07927 SJO (SK)
      DECLARATION OF ATTISON L. BARNES, III IN SUPPORT OF DEFENDANT ENTERPRISE SERVICES LLC’S
       REPLY RE ITS MOTION FOR RECONSIDERATION OF COURT’S MARCH 13 AWARD OF PRE-JUDGMENT
                                               INTEREST
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 2 of 45 Page ID
                                 #:11062

  1          I, Attison L. Barnes, III, declare as follows:
  2          1.     I am an attorney licensed to practice law in the District of Columbia
  3   and Virginia. I am a partner at the law firm of Wiley Rein LLP, and am lead counsel
  4   for Defendant/Counterclaimant Enterprise Services LLC (“ES”) in the above-
  5   captioned action. I have personal knowledge of the facts set forth in this Declaration,
  6   and could and would competently testify to those facts if called upon to do so.
  7          2.     I submit this Declaration in support of defendant ES’s Opposition to
  8   KST Data Inc’s (“KST”) Motion for Attorneys’ Fees and Defendant’s Request for
  9   Reconsideration of Court’s March 13 Award of Pre-Judgment Interest.
 10          3.     I am a member of good standing with the Virginia and the District of
 11   Columbia Bars, and I am admitted to practice before this Court pro hac vice.
 12          4.     I have participated in multiple conferences with counsel for KST since
 13   January 2019 in which counsel discussed the issue of KST’s request for 18% pre-
 14   judgment interest rate. Attached hereto as Exhibit G is a true and correct copy of
 15   my late January 2019 email exchange with KST’s counsel Ms. Van Dyk,
 16   documenting the parties’ positions regarding KST’s claim. From that time, KST’s
 17   counsel never wavered from the position that KST was going to seek 18% interest.
 18   As described in my Declaration in Support of ES’s Opposition to KST’s Motion for
 19   Attorneys’ Fees and Request for Reconsideration of the Court’s March 13 Award of
 20   Pre-judgment Interest (Dkt. 213 ¶ 4), counsel for the parties discussed this issue
 21   during a March 20, 2019 conference regarding KST’s intention to file a motion for
 22   attorneys’ fees based on the same alleged “back page” argument it relied on as a
 23   basis for the 18% interest rate.
 24          5.     In addition to addressing ES’s motion for reconsideration of the pre-
 25   judgment interest in a telephone conference with Ms. Bowman on April 10, I invited
 26   KST’s counsel to engage in discussion of the issue on multiple occasions. See, e.g.
 27   Dkt. 223-2, p. 2 (“I have a standing invitation to you if you would like to talk . . . If
 28   your purpose truly was to have a further discussion to see if this could be resolved, I
                                                 2                CASE NO. 2:17-cv-07927 SJO (SK)
      DECLARATION OF ATTISON L. BARNES, III IN SUPPORT OF DEFENDANT ENTERPRISE SERVICES LLC’S
       REPLY RE ITS MOTION FOR RECONSIDERATION OF COURT’S MARCH 13 AWARD OF PRE-JUDGMENT
                                               INTEREST
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 3 of 45 Page ID
                                 #:11063

  1   don’t see why you would be avoiding a call.”); p. 3 (“If your position has changed,
  2   please let me know and we can enter into a stipulation.”); p. 4 (“I remain available
  3   to discuss the issue again should you wish to do so. Please let me know.”). KST’s
  4   counsel did not respond to my standing invitation to talk.
  5           6.    Attached hereto as Exhibit A is a true and correct copy of excerpts from
  6   KST’s Objections and Responses to ES’s First Set of Interrogatories, dated June 28,
  7   2018.
  8           7.    Attached hereto as Exhibit B is a true and correct copy of excerpts from
  9   KST’s Supplemental Objections and Responses to ES’s First Set of Interrogatories,
 10   dated July 13, 2018.
 11           8.    Attached hereto as Exhibit C is a true and correct copy of excerpts from
 12   KST’s Second Supplemental Objections and Responses to ES’s First Set of
 13   Interrogatories, dated September 7, 2018.
 14           9.    Attached hereto as Exhibit D is a true and correct copy of excerpts from
 15   KST’s Third Supplemental Objections and Responses to ES’s First Set of
 16   Interrogatories, dated October 2, 2018.
 17           10.   Attached hereto as Exhibit E is a true and correct copy of excerpts from
 18   KST’s Fourth Supplemental Objections and Responses to ES’s First Set of
 19   Interrogatories, dated October 19, 2018.
 20           11.   Attached hereto as Exhibit F is a true and correct copy of excerpts from
 21   ES’s First Set of Requests for Documents, dated May 25, 2018.
 22

 23           I declare under penalty of perjury of the laws of the United States of America
 24   that the foregoing is true and correct. Executed this 27th day of May, 2019, in
 25   Washington, D.C.
 26

 27                                                   By: /s/Attison L. Barnes, III
                                                      ATTISON L. BARNES, III
 28
                                                 3                CASE NO. 2:17-cv-07927 SJO (SK)
      DECLARATION OF ATTISON L. BARNES, III IN SUPPORT OF DEFENDANT ENTERPRISE SERVICES LLC’S
       REPLY RE ITS MOTION FOR RECONSIDERATION OF COURT’S MARCH 13 AWARD OF PRE-JUDGMENT
                                               INTEREST
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 4 of 45 Page ID
                                 #:11064




                             Exhibit A
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 5 of 45 Page ID
                                 #:11065



  1 Gary S. Lincenberg - State Bar No. 123058
       glincenberg@birdmarella.com
  2 Nicole R. Van Dyk - State Bar No. 261646
       nvandyk@birdmarella.com
  3 Ashley D. Bowman - State Bar No. 286099
       abowman@birdmarella.com
  4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
    DROOKS, LINCENBERG & RHOW, P.C.
  5 1875 Century Park East, 23rd Floor
    Los Angeles, California 90067-2561
  6 Telephone: (310) 201-2100
    Facsimile: (310) 201-2110
  7
    Attorneys for Plaintiff and Counterdefendant
  8 KST Data, Inc.
  9                            UNITED STATES DISTRICT COURT
10                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
11
12 KST DATA, INC., a California                      CASE NO. 2:17-cv-07927 SJO (SKx)
   Corporation,
13              Plaintiff,                           PLAINTIFF AND COUNTER-
                                                     DEFENDANT KST DATA, INC.’S
14        vs.                                        RESPONSES AND OBJECTIONS
   DXC TECHNOLOGY COMPANY, a                         TO ENTERPRISE SERVICES
15 Nevada Corporation; ENTERPRISE                    LLC’S FIRST SET OF
   SERVICES LLC, a Delaware Limited                  INTERROGATORIES
16 Liability Company; and DOES 1-10,
                                                     Assigned to Hon. S. James Otero
17                    Defendants.
18 ENTERPRISE SERVICES LLC, a
   Delaware Limited Liability Company,
19              Counterclaimant,
20      vs.
21 KST DATA, INC., a California
   Corporation,
22              Counterdefendant.
23
24
25
26
27
28
      3505570.1
                   KST’S RESPONSES AND OBJECTIONS TO ES’S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 6 of 45 Page ID
                                 #:11066



  1 PROPOUNDING PARTY: DEFENDANT AND COUNTER-CLAIMANT
  2                                        ENTERPRISE SERVICES LLC
  3 RESPONDING PARTY:                      PLAINTIFF AND COUNTER-DEFENDANT
  4                                        KST DATA, INC.
  5 SET NO.:                               ONE
  6               Pursuant to Federal Rule of Civil Procedure 33, the Local Rules of this Court,
  7 and the Court’s Standing Order, Plaintiff and Counter-Defendant KST Data, Inc.
  8 (“KST” or “Plaintiff”) hereby objects and responds to Defendant and Counter-
  9 Claimant Enterprise Services LLC’s (“ES” or “Defendant”) First Set of
10 Interrogatories (the “Interrogatories”) as follows:
11                                     PRELIMINARY STATEMENT
12                A.      These responses are made solely for the purposes of this action. Each
13 response is subject to all appropriate objections, including, but not limited to,
14 objections to confidentiality, relevance, propriety and admissibility. All such
15 objections and grounds are reserved and may be interposed at the time of deposition
16 and/or trial.
17                B.      Nothing contained herein is intended as, or shall in any way be deemed,
18 a waiver of the attorney/client privilege, the attorney work product doctrine, the
19 common interest and/or joint defense privilege, the right of privacy, and/or any other
20 applicable privilege or doctrine.
21                C.      Plaintiff has not yet completed its investigation of the facts relating to
22 this action and has not yet reviewed all documents relating to this action.
23 Consequently, Plaintiff reserves the right, without assuming any obligation, to
24 supplement its responses.
25                D.      Except for matters explicitly admitted, no admissions of any nature
26 whatsoever are implied or should be inferred. The fact that any Interrogatory has
27 been answered should not be taken as an admission or acceptance of the existence of
28 any facts set forth or assumed by such Interrogatory, or that such answer constitutes
      3505570.1
                                                        2
                       KST’S RESPONSES AND OBJECTIONS TO ES’S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 7 of 45 Page ID
                                 #:11067



  1 INTERROGATORY NO. 4:
  2               Separately itemize all damages KST seeks in the sole remaining count of the
  3 SAC (Count I for Breach of Contract).
  4 RESPONSE TO INTERROGATORY NO. 4:
  5               KST repeats and incorporates by reference each of its General Objections.
  6 KST further objects to this Interrogatory on the grounds that it is unduly
  7 burdensome and compound as drafted. Subject to, and without waiving these
  8 objections, KST responds as follows: KST is seeking damages in connection with
  9 ES’s non-payment of the invoices listed in paragraph 26 of its Second Amended
10 Complaint, as well as other damages or losses associated with those purchase orders
11 and other work performed by KST in support of the NASA ACES Contract, and
12 interest on those unpaid sums.
13                KST further responds that discovery in this matter has only recently begun,
14 and the total amount of damages to which KST is entitled is not yet known;
15 therefore KST reserves the right to modify this response as more information
16 becomes available to it.
17 INTERROGATORY NO. 5:
18                Describe any and all actions KST has taken to mitigate the damages itemized
19 in response to the prior interrogatory, and in your answer, identify the person(s) with
20 knowledge of such circumstances and the Bates numbers (from KST’s document
21 production(s)) of all documents reflecting such circumstances.
22 RESPONSE TO INTERROGATORY NO. 5:
23                KST repeats and incorporates by reference each of its General Objections.
24 KST further objects to this Interrogatory on the grounds that it is unduly
25 burdensome, oppressive, and compound as drafted, and that it calls for a legal
26 conclusion. Subject to, and without waiving these objections, KST responds that
27 discovery in this matter has only recently begun, and therefore KST reserves the
28 right to modify this response as more information becomes available to it.
      3505570.1
                                                     9
                    KST’S RESPONSES AND OBJECTIONS TO ES’S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 8 of 45 Page ID
                                 #:11068



  1 this response as more information becomes available to it.
  2 INTERROGATORY NO. 23:
  3               Identify all facts and circumstances upon which you base your affirmative
  4 defense of unclean hands.
  5 RESPONSE TO INTERROGATORY NO. 23:
  6               KST repeats and incorporates by reference each of its General Objections.
  7 Subject to, and without waiving these objections, KST responds that discovery in
  8 this matter has only recently begun, and therefore KST reserves the right to modify
  9 this response as more information becomes available to it.
10
11 DATED: June 28, 2018                       Gary S. Lincenberg
                                              Nicole R. Van Dyk
12                                            Ashley D. Bowman
                                              Bird, Marella, Boxer, Wolpert, Nessim,
13                                            Drooks, Lincenberg & Rhow, P.C.
14
15                                            By:         /s/ Ashley D. Bowman
16                                                              Ashley D. Bowman
                                                    Attorneys for Plaintiff and
17                                                  Counterdefendant KST Data, Inc.

18
19
20
21
22
23
24
25
26
27
28
      3505570.1
                                                    19
                    KST’S RESPONSES AND OBJECTIONS TO ES’S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 9 of 45 Page ID
                                 #:11069




                             Exhibit B
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 10 of 45 Page ID
                                  #:11070




    1 Gary S. Lincenberg - State Bar No. 123058
         glincenberg@bIrdmarella.com .
    2 Nicole R. Van :t5yk - State Bar No. 261646
         nvandy k@birdmarella.com
    3 Ashley D. Bowman - State Bar No. 286099
         abowman@birdmarella.com
    4 BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Attorneys for Plaintiff and Counterdefendant
    8 KST Data, Inc.
    9                          UNITED STATES DISTRICT COURT
   10                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12 KST DATA, INC., a California                  CASE NO. 2: 17-cv-07927 SJO (SKx)
      Corporation,
   13              Plaintiff,                       PLAINTIFF AND COUNTER-
                                                    DEFENDANT KST DATA, INC.'S
   14        vs.                                    SUPPLEMENTAL RESPONSES
      DXC TECHNOLOGY COMPANY, a                     AND OBJECTIONS TO
   15 Nevada Corporation; ENTERPRISE                ENTERPRISE SERVICES LLC'S
      SERVICESLLC, a Delaware Limited               FIRST SET OF
   16 Liability Company; and DOES 1-10,             INTERROGATORIES
   17              Defendants.                      Assigned to Hon. S. James Otero
   18 ENTERPRISE SERVICES LLC, a
      Delaware Limited Liability Company,
   19              Counterclaimant,
   20      vs.
   21 KST DATA, INC., a California
      Corporation,
   22              Counterdefendant.
   23
   24
   25
   26
   27
   28
        3509045. J

           KST'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 11 of 45 Page ID
                                  #:11071




    1   PROPOUNDING             PARTY:     DEFENDANT          AND COUNTER-CLAIMANT
    2                                      ENTERPRISE         SERVICES LLC
    3 RESPONDING PARTY:                     PLAINTIFF AND COUNTER-DEFENDANT
    4                                       KST DATA, INC.
    5   SET NO.:                            ONE
    6               Pursuant to Federal Rule of Civil Procedure 33, the Local Rules of this Court,
    7 and the Court's Standing Order, Plaintiff and Counter-Defendant            KST Data, Inc.
    8   ("KST" or "Plaintiff") hereby objects and responds to Defendant and Counter-
    9 Claimant Enterprise Services LLC's ("ES" or "Defendant") First Set of
   1 0 Interrogatories       (the "Interrogatories")   as follows:
   11                                  PRELIMINARY STATEMENT
   12               A.    These responses are made solely for the purposes of this action. Each
   13 response is subject to all appropriate objections, including, but not limited to,
   14 objections to confidentiality, relevance, propriety and admissibility. All such
   15 objections and grounds are reserved and may be interposed at the time of deposition
   16 and/or trial.
   17               B.    Nothing contained herein is intended as, or shall in any way be deemed,
   18 a waiver of the attorney/client privilege, the attorney work product doctrine, the
   19 common interest and/or joint defense privilege, the right of privacy, and/or any other
   20 applicable privilege or doctrine.
   21               C.    Plaintiff has not yet completed its investigation of the facts relating to
   22 this action and has not yet reviewed all documents relating to this action.
   23 Consequently, Plaintiff reserves the right, without assuming any obligation, to
   24 supplement its responses.
   25               D.    Except for matters explicitly admitted, no admissions of any nature
   26 whatsoever are implied or should be inferred. The fact that any Interrogatory has
   27 been answered should not be taken as an admission or acceptance of the existence of
   28   any facts set forth or assumed by such Interrogatory, or that such answer constitutes
        3509045.1
                                                          2
           KST'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 12 of 45 Page ID
                                  #:11072




    1 any information or documents identified herein. The identification of any
    2 information or documents does not constitute an admission by KST that such
    3 information or documents are relevant or admissible at trial.
    4               10.   KST objects to the Interrogatories, and to each and every Interrogatory
    5 therein, to the extent they seek conclusions of law and/or a conclusion as to ultimate
    6 issues in the case.
    7               11.   To the extent any of the Interrogatories seek expert information and/or
    8 opinion, including but not limited to survey information, KST objects to any such
    9 Interrogatory as premature and expressly reserves the right to supplement, clarity,
   10 revise, or correct any or all responses to such Interrogatory, and to assert additional
   11 objections or privileges, in one or more subsequent supplemental response(s) in
   12 accordance with the time period for exchanging expert reports set by the Court.
   13               12.   KST objects to the Interrogatories on the grounds, and to the extent,
   14 that they contain express or implied assumptions of fact or law with respect to
   15 matters at issue in this case. KST's responses to the Interrogatories are not intended
   16 to be, and shall not be construed as, an agreement or concurrence by KST with
   17 Defendant's characterization of any facts, circumstances, and/or legal obligations,
   18 and KST expressly reserves the right to contest any such characterizations.
   19               13.   KST incorporates by reference every General Objection set forth above
   20 into each specific response set forth below. A specific response may repeat a
   21 General Objection for emphasis or some other reason. The failure to include any
   22 General Objection in any specific response does not waive any General Objection to
   23 that Interrogatory. Moreover, KST does not waive its right to amend its responses.
   24                           SUPPLEMENTAL INTERROGATORIES
   25 INTERROGATORY                 NO.4:
   26               Separately itemize all damages KST seeks in the sole remaining count of the
   27 SAC (Count I for Breach of Contract).
   28
        3509045.1
                                                       5
           KST'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 13 of 45 Page ID
                                  #:11073




    1   SUPPLEMENTAL RESPONSE TO INTERROGATORY                         NO.4:




        3509045. )
                                                   6
           KST'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO ES'S FIRST SET OF INTERROGATORlES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 14 of 45 Page ID
                                  #:11074




    1

    2
    3
    4
    5
    6

    7
    8
    9

   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21               KST further responds that discovery in this matter has only recently begun,
   22 and the total amount of damages to which KST is entitled-which may include
   23 other damages or losses associated with the above-referenced purchase orders and
   24 other work performed by KST in support of the NASA ACES Contract, and interest
   25   on those unpaid sums-is not yet known and may be the subject of expert discovery.
   26 Therefore KST reserves the right to modify this response as more information
   27 becomes available to it.
   28
        3509045.1
                                                       7
           KST'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 15 of 45 Page ID
                                  #:11075




    1   provide a list of appointed printer owners for each printer. Mr. Bertoli provided
    2 detailed responses, explaining that "the current process that has been established is
    3 pretty much in line with the SOW between HP and KST for Supplies Replenishment
    4 today." Neither Mr. Pearson nor Mr. Bertoli mentioned DME.
    5               On July 30, 2013, HP directed KST to bill against P0224, which was issued
    6 to DME. In November 2013, HP directed KST to use a new DME PO to bill for
    7 "KST Print Services" in support of "main print."
    8               KST further responds that discovery in this matter has only recently begun,
    9   and therefore KST reserves the right to modify this response as more information
   10   becomes available to it.
   11
   12   DAT~D:          July 13,2018             Gary S. Lincenberg
                                                 Nicole R. Van Dyk
   13                                            Ashley D. Bowman
                                                 Bird, Marella, Boxer, Wolpert, N essim,
   14                                            Drooks. Lincenberz & Rhow. P.C.
   15
   16                                            By:         lsi Ashley D. Bowman
   17
                                                                   Ashley D. Bowman
                                                       Attorneys for Plaintiff and
   18                                                  Counterdefendant KST Data. Inc.

   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        3509045.1
                                                       43
           KST'S SUPPLEMENTAL RESPONSES AND OBJECTIONS TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 16 of 45 Page ID
                                  #:11076




                              Exhibit C
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 17 of 45 Page ID
                                  #:11077



  1   Gary S. Lincenberg - State Bar No. 123058
         glincen berg(a),b irdmarell a. com
  2   Nicole R. Van 15yk - State Bar No. 261646
         n vandy k@birdmarella.com
  3   Ashley D. Bowman - State Bar No. 286099
         abowmaneitbirdmarella.com
  4   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
  5   1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
  6   Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
  7
    Attorneys for Plaintiff and Counterdefendant
  8 KST Data, Inc.                    .
  9                              UNITED STATES DISTRICT COURT
 10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 KST DATA, INC., a California                       CASE NO. 2: 17-cv-07927    SJO (SKx)
    Corporation,
 13              Plaintiff,                            PLAINTIFF AND COUNTER-
                                                       DEFENDANT KST DATA, INC.'S
 14        vs.                                         SECOND SUPPLEMENTAL
    DXC TECHNOLOGY COMPANY, a                          RESPONSES AND OBJECTIONS
 15 Nevada Corporation; ENTERPRISE                     TO ENTERPRISE SERVICES
    SERVICES LLC, a Delaware Limited                   LLC'S FIRST SET OF
 16 Liability Company; and DOES 1-10,                  INTERROGATORIES
 17             Defendants.                            Assigned to Hon. S. James Otero
 18 ENTERPRISE SERVICES LLC, a
    Delaware Limited Liability Company,
 19              Counterclaimant,
 20      vs.
 21 KST DATA, INC., a California
    Corporation,
 22              Counterdefendant.
 23
 24
 25
 26
 27
 28
      3519800.4
                  KST'S SECOND SUPPLEMENTAL RESPONSES TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 18 of 45 Page ID
                                  #:11078



  1 PROPOUNDING PARTY: DEFENDANT AND COUNTER-CLAIMANT
  2                                     ENTERPRISE SERVICES LLC
  3 RESPONDING PARTY:                   PLAINTIFF AND COUNTER-DEFENDANT
  4                                     KST DATA, INC.
  5 SET NO.:                            ONE
  6               Pursuant to Federal Rule of Civil Procedure 33, the Local Rules of this COUli,
  7 and the Court's Standing Order, Plaintiff and Counter-Defendant KST Data, Inc.
  8 ("KST" or "Plaintiff') hereby objects and responds to Defendant and Counter-
  9 Claimant Enterprise Services LLC's ("ES" or "Defendant") First Set of
 1 0 Interrogatories (the "Interrogatories") as follows:
 11                                 PRELIMINARY STATEMENT
 12               A.    These responses are made solely for the purposes of this action. Each
 13 response is subject to all appropriate objections, including, but not limited to,
 14 objections to confidentiality, relevance, propriety and admissibility. All such
 15. objections and grounds are reserved and may be interposed at the time of deposition
 16 and/or trial.
 17               B.    Nothing contained herein is intended as, or shall in any way be deemed,
 18 a waiver of the attorney/client privilege, the attorney work product doctrine, the
 19 common interest and/or joint defense privilege, the right of privacy, and/or any other
 20 applicable privilege or doctrine.
 21               C.    Plaintiffhas not yet completed its investigation of the facts relating to
 22 this action and has not yet reviewed all documents relating to this action.
 23 Consequently, Plaintiff reserves the right, without assuming any obligation, to
 24 supplement its responses.
·25               D.    Except for matters explicitly admitted, no admissions of any nature
 26 whatsoever are implied or should be inferred. The fact that any Interrogatory has
 27   been answered should not be taken as an admission or acceptance of the existence of
 28   any facts set forth orassumed by such Interrogatory, or that such answer constitutes

      3519800.4                                       2
                  KST'S SECOND SUPPLEMENTAL   RESPONSES   TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 19 of 45 Page ID
                                  #:11079



  1          Individual                               Subject Matter
  2        NASA                    work performed by KST and DME as subcontractors to ES
                                   under the NASA ACES Contract.
  3
  4
  5 INTERROGATORY NO.3:
  6               Identify any and all oral, written, or recorded statements obtained by you or
  7 on your behalf from any individual in connection with any of the allegations or
  8 defenses in this case. For each statement indicate the name, address, and occupation
  9 of the person who made the statement; the name, address, and occupation of the
 10 person who obtained the statement; the date the statement was obtained; whether the
 11   statement is oral or written; if written, state the name and address of the person who
 12 has custody of the statement; if oral, state the substance of the statement; and if
 13 recorded, state the date and substance of the recording.
 14 RESPONSE TO INTERROGATORY NO.3:
 15               KST repeats and incorporates by reference each of its General Objections.
 16 KST further objects to this Interrogatory on the ground that it is vague as to "in
 17 connection with any of the allegations or defenses in this case." KST also objects to
 18 this Interrogatory on the basis that it calls for information protected by the attorney-
 19 client privilege and attorney work product doctrine. Subject to, and without waiving
 20 these objections, KST supplements its response as follows: KST has not obtained
 21 any statements responsive to this Interrogatory. KST further responds that
 22 discovery in this matter is ongoing, and therefore KST reserves the right to modify
 23 this response as more information becomes available to it.
 24 INTERROGATORY NO.4:
 25               Separately itemize all damages KST seeks in the sole remaining count of the
 26 SAC (Count I for Breach of Contract).

 27
 28
      3519800.4
                                                      8
                  KST'S SECOND SUPPLEMENTAL RESPONSES TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 20 of 45 Page ID
                                  #:11080



  1   SUPPLEMENTAL RESPONSE TO INTERROGATORY NO.4:
  2               KST repeats and incorporates by reference each of its General Objections.
  3 KST further objects to this Interrogatory on the grounds that it is unduly
  4 burdensome and compound as drafted. Subject to, and without waiving these
  5 objections, KST supplements its response as follows: KST is seeking damages in
  6 connection with ES' s non-payment of the invoices listed in paragraph 26 of its
  7 Second Amended Complaint, as well as pre-judgment interest to which it is entitled
  8 for each of these invoices as set forth in California Civil Code § 3289(b). KST
  9 believes that the total amount of damages owed for these withheld payments is
 10 $3,227,415.62 plus statutory interest of 18% per annum.
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
21
22
23
24
25
26
27
28
      3519800.4
                                                     9
                  KST'S SECOND SUPPLEMENTAL RESPONSES TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 21 of 45 Page ID
                                  #:11081



  1   Administrative Agreement, effective November 20,2015            and June 22,2017,
  2 respectively, will also be produced forthwith.
  3               Persons with knowledge of this suspension include Armando Tan, Jeff
  4 Bertoli, Mark Edson, Randy McShane, Stephanie Lupo, Joanne Mosig, Steve Vetter,
  5 Deborah Gardiner, Claude Imagna, David Debruhl, Robert Pearson, Brandon
  6 Frankens, Frances Gilpin, Ashleigh Seitz, Doug Harris, Rob Lacios, Marcus
  7 Richardson, Larry Johnson, Mark Fuerst, David Chambers, and Marilyn Crouther.
  8               KST further responds that discovery in this matter is ongoing, and therefore
  9 KST reserves the right to modify this response as more information becomes
 10   available to it.
 11
 12 DATED: September 7,2018                    Gary S. Lincenberg
                                               Nicole R. Van Dyk
 13                                            Ashley D. Bowman
                                               Bird, Marella, Boxer, Wolpert, Nessim,
 14                                            Drooks. Lincenberz & Rhow. P.C.
 15
 16                                            By:         /s/ Ashley D. Bowman
                                                                 Ashley D. Bowman
 17                                                  Attorneys for Plaintiff and
 18                                                  Counterdefendant KST Data. Inc.

 19
20
21
22
23
24
25
26
27
28
      3519800.4
                                                     17
                  KST'S SECOND SUPPLEMENTAL RESPONSES TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 22 of 45 Page ID
                                  #:11082




                              Exhibit D
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 23 of 45 Page ID
                                  #:11083




    1 Gary S. Lincenberg - State Bar No. 123058
         glincenberg@,bIrdmarella.com
    2 Nicole R. Van Dyk - State Bar No. 261646
         nvandyk@birCimarella.com
    3 Ashley D. Bowman - State Bar No. 286099
            abowmanriabirdmarclla.com
    4 BIRD, MAR.EtLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
    5 1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
    6 Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
    7
      Attorneys for Plaintiff and Counterdefendant
    8 KST Data, Inc.
    9                         UNITED STATES DISTRICT COURT
   10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11
   12   KST DATA, INC., a California                  CASE NO. 2:17-cv-07927 SJO (SKx)·
        Corporation,
   13                Plaintiff,                       PLAINTIFF AND COUNTER-
                                                      DEFENDANT KST DATA,"INC.'S
   14          vs.                                    THIRD SUPPLEMENTAL
        DXC TECHNOLOGY COMPANY, a                     RESPONSES AND OBJECTIONS
   15   Nevada Corporation; ENTERPRISE                TO ENTERPRISE SERVICES
        SERVICESLLC, a Delaware Limited               LLC'S FIRST SET OF
   16   Liability Company; and DOES 1-10,             INTERROGATORIES
   17                Defendants.                      Assigned to Hon. S. James Otero
   18  ENTERPRISE SERVICES LLC, a
       Delaware Limited Liability Company,
   1.9             Counterclaimant, .
   20       vs.
   21 KST DATA, INC., a California
       Corporation, .
   22              Counterdefendant.
   23
   24
   25
   26
   27
   28
        3523466.4
         KST'S 3rd SUPPLEMENTAL   RESPONSES AND OBJECTIONS   TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 24 of 45 Page ID
                                  #:11084




        PROPOUNDING PARTY:                DEFENDANT AND COUNTER-CLAIMANT
    2                                     ENTERPRISE SERVICES LLC
    3 RESPONDING              PARTY:      PLAINTIFF AND COUNTER-DEFENDANT
    4                                     KST DATA, INC.

    5   SET NO.:                          ONE
    6               Pursuant to Federal Rule of Civil Procedure 33, the Local Rules of this Court,
    7 and the Court's Standing Order, Plaintiff and Counter-Defendant KST Data, Inc.
    8 ("KST" or "Plaintiff') hereby objects and responds to Defendant and Counter-
    9 Claimant Enterprise Services LLC's ("ES" or "Defendant") First Set of
   1 0 Interrogatories (the "Interrogatories") as follows:
   11                                  PRELIMINARY          STATEMENT
   12               A.    These responses are made solely for the purposes of this action. Each
   13   response is. subject to all appropriate objections,    including; but not limited to,
   14 objections to confidentiality,       relevance, propriety and admissibility.   All such
   15   objections and grounds are reserved and may be interposed at the time of deposition
   16 and/or trial.
   17               B.    Nothing contained herein is intended as, or shall in any way be deemed,
   18 a waiver of the attorney/client privilege, the attorney work product doctrine, the
   19 common interest and/or joint defense privilege, the right of privacy, and/or any other
   20   applicable privilege or doctrine.
   21               C.    Plaintiff hasnot yet completed its investigation of the facts relating to
   22 this action and has not yet reviewed all documents relating to this action ..
   23   Consequently, Plaintiff reserves the right, without assuming any obligation, to
   24   supplement its responses.
   25               D.    Except for matters explicitly admitted, no admissions of any nature
   26   whatsoever are implied or should be inferred. The fact that any Interrogatory has
   27   been answered should not be taken as an admission or acceptance of the existence of
   28 any facts set forth or assumed by such Interrogatory, or that such answer constitutes
        3523460.4                                       2
         KST'S 3rd SUPPLEMENTAL     RESPONSES AND OBJECTIONS   TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 25 of 45 Page ID
                                  #:11085




    1   any information or documents identified herein. The identification of any
    2   information or documents does not constitute an admission by KST that such
    3   information or documents are relevant or admissible at trial.
    4               10.   KST objects to the Interrogatories; and to each and every Interrogatory
    5 therein, to the extent they seek conclusions of law and/or a conclusion as to ultimate

    6   issues in the case.
    7               11.   To the extent any of the Interrogatories   seek expert information and/or
    8 opinion, including but not limited to survey information, KST objects to any such
    9 Interrogatory as premature and expressly reserves the right to supplement, clarify,
   10   revise, or correct any or all responses to such Interrogatory, and to assert additional
   11 objections or privileges, in one or more subsequent supplemental response(s) in
   12   accordance with the time period for exchanging expert reports set by the Court.
   13               12.   KST objects to the Interrogatories    on the grounds, and to the extent,
   14 that they contain express or implied assumptions of fact or law with respect to
   15 matters at issue in this case. KST's responses to the Interrogatories are not intended
   16 to be, and shall not be construed as, an agreement or concurrence by KST with
   17 Defendant's characterization of any facts, circumstances, and/or legal obligations,
   18 and KST expressly reserves the right to contest any such characterizations.
   19               13.   KST incorporates by reference every General Objection set forth above
   20   into each specific response set forth below. A specific response may repeat a
   21   General Objection for emphasis or some other reason. The failure to include any
   22   General Objection in any specific response does not waive any General Objection to
   23   that Interrogatory.      Moreover, KST does not waive its right to amend its responses.
   24
   25                             RESPONSES TO INTERROGATORIES
   26   INTERROGATORY NO.4:
   27               Separately itemize all damages KST seeks in the sole remainingcount        of the
   28 SAC (Count I for Breach of Contract).
        3523466.4                                        5
         xsr:s      3rd SUPPLEMENTAL RESPONSES
                                       .       AND OBJECTIONS    TO ES'S FIRST SET OF INTERROGATORIES
                                                                                          .         .
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 26 of 45 Page ID
                                  #:11086




            RESPONSE TO INTERROGATORY NO.4:
        2               KST repeats and incorporates by reference each of its General Objections.
        3   KST further objects to this Interrogatory         on the grounds that it is unduly
    4 burdensome and compound as drafted. Subject to, and without waiving these
        5   objections, KST supplements            its response as follows: KST is seeking damages
        6 consisting of payment of the unpaid invoices listed below and in paragraph 26 of its
    .7      Second Amended Complaint,              as well as pre-judgment interest to which it is entitled
        8 for each of these invoices as set forth in California Civil Code § 3289(b).· KST
        9 believes that the total amount of damages owed for these withheld payments is
   10 $3,227,415.62                 plus contractual interest of 18% per annum as set forth in KST's
   11       mvoices.
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
  .22
   23
   24
   25
   26
   27
   28

            3523466.4                                          6
             KST'S      )Cd   SUPPLEMENTAL RESPONSES AND OBJECTIONS TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 27 of 45 Page ID
                                  #:11087




    1
    2
    3
    4
    5
    6
    7
    8
    .9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24                KST further responds that discovery in this matter is not complete, and the
   25 total amount of damages to which KST is entitled-which              may include other
   26    damages or losses from unpaid or withheld sums, plus interest on those sums-is
   27    not yet known and may be the subject of expert discovery. Therefore KST reserves
   28    the right to modify this response as more information becomes available to it.

         3523466.4                                      7
          KST'S 3rd SUPPLEMENTAL     RESPONSES AND OBJECTIONS   TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 28 of 45 Page ID
                                  #:11088




    1    DATED: October 2,2018                   Gary S. Lincenberg
                                                 Nicole R. Van Dyk
    2                                            Ashley D. Bowman
                                                 Bird, Marella, Boxer, Wolpert, Nessim,
    3                                            Drooks. Lincenberz & Rhow. P.C.
    4
    5                                            By:          /s/ Ashley D. Bowman
                                                                    Ashley D. Bowman'
    6                                                  Attorneys for Plaintiff and
    7                                                  Counterdefendant KST Data. Inc.

    .8
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

         35234664                                      14
          xsr.s     3rd SUPPLEMENTAL RESPONSES AND OBJECTIONS   TO ES'S FIRST SET OF INTERROGATORIES
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 29 of 45 Page ID
                                  #:11089




                              Exhibit E
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 30 of 45 Page ID
                                  #:11090




  1   Gar)' S. Lincenberg - State Bar No. 123058
         glincenbergcqbirdmarella.com
  2   Nicole R. Van Dyk - State Bar No. 261646
         nvandyk@biramarella.com
  3   Ashley D. Bowman - State Bar No. 286099
         abowmaneabirdmarella.com
  4   BIRD, MARELLA, BOXER, WOLPERT, NESSIM,
      DROOKS, LINCENBERG & RHOW, P.C.
  5   1875 Century Park East, 23rd Floor
      Los Angeles, California 90067-2561
  6   Telephone: (310) 201-2100
      Facsimile: (310) 201-2110
  7
    Attorneys for Plaintiff and Counterdefendant
  8 KST Data, Inc.
  9                        UNITED STATES DISTRICT COURT
 10               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 11
 12 KST DATA, INC., a California               CASE NO. 2: 17-cv-07927   SJO (SKx)
    Corporation,
 13              Plaintiff,                    PLAINTIFF AND COUNTER-
                                               DEFENDANT KST DATA, INC.'S
 14        vs.                                 FOURTH SUPPLEMENTAL
    DXC TECHNOLOGY COMPANY, a                  RESPONSES AND OBJECTIONS
 15 Nevada Corporation; ENTERPRISE             TO ENTERPRISE SERVICES
    SERVICES LLC, a Delaware Limited           LLC'S FIRST SET OF
 16 Liability Company; and DOES 1-10,          INTERROGATORIES
 17             Defendants.                    Assigned to Hon. S. James Otero
 18 ENTERPRISE SERVICES LLC, a
    Delaware Limited Liability Company,
 19              Counterclaimant,
 20      vs.
 21 KST DATA, INC., a California
    Corporation,
 22              Counterdefendant.
 23
 24
 25
 26
 27
 28

      3528521.1
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 31 of 45 Page ID
                                  #:11091




      1   PROPOUNDING PARTY: DEFENDANT AND COUNTER-CLAIMANT
      2                                                                      ENTERPRISE SERVICES LLC
      3 RESPONDING PARTY:                                                    PLAINTIFF AND COUNTER-DEFENDANT
      4                                                                      KST DATA, INC.
      5 SET NO.:                                                             ONE
      6                  Pursuant to Federal Rule of Civil Procedure 33, the Local Rules of this Court,
      7 and the Court's Standing Order, Plaintiff and Counter-Defendant KST Data, Inc.
      8 ("KST" or "Plaintiff') hereby objects and responds to Defendant and Counter-
      9 Claimant Enterprise Services LLC's ("ES" or "Defendant") First Set of
 1 0 Interrogatories (the "Interrogatories") as follows:
 11                                                                      PRELIMINARY STATEMENT
 12                      A.              These responses are made solely for the purposes of this action. Each
 13 response is subject to all appropriate objections, including, but not limited to,
 14 objections to confidentiality, relevance, propriety and admissibility. All such
 15 objections and grounds are reserved and may be interposed at the time of deposition
 16 and/or trial.
 17                      B.              Nothing contained herein is intended as, or shall in any way be deemed,
 18 a waiver of the attorney/client privilege, the attorney work product doctrine, the
 19 common interest and/or joint defense privilege, the right of privacy, and/or any other
 20       applicable privilege or doctrine.
 21                      C.              Plaintiff has not yet completed its investigation of the facts relating to
 22 this action and has not yet reviewed all documents relating to this action.
 23       Consequently, Plaintiff reserves the right, without assuming any obligation, to
 24       supplement its responses.
 25                      D.              Except for matters explicitly admitted, no admissions of any nature
 26       whatsoever are implied or should be inferred. The fact that any Interrogatory has
 27       been answered should not be taken as an admission or acceptance of the existence of
,28       any facts set forth or assumed by such Interrogatory, or that such answer constitutes

          3528521.1                                                                                               2
          TFCVY',C'I   T::'r"\TID'T'lT   C"TTnnT   r.'l\JlT:'l\.T'T'AT    D'CCTIA   ..... r o   o o   AlIr.TT'\   IlDTD0'T'Tfll\.TCTn   CC"   1ST   CC'T"   {\'C'   Tl\.1'T"t:'Dunr:.A'TYiDT'CC'
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 32 of 45 Page ID
                                  #:11092




  1                                                  RESPONSES TO INTERROGATORIES
  2 INTERROGATORY NO.4:
  3                  Separately itemize all damages KST seeks in the sole remaining count of the
  4 SAC (Count I for Breach of Contract).
  5   RESPONSE TO INTERROGATORY NO.4:
  6                  KST repeats and incorporates by reference each of its General Objections.
  7 KST further objects to this Interrogatory on the grounds that it is unduly
  8 burdensome and compound as drafted. Subject to, and without waiving these
  9 objections, KST supplements its response as follows: KST is seeking damages
 10 consisting of payment of the unpaid invoices listed below and in paragraph 26 of its
 11   Second Amended Complaint, as well as pre-judgment interest to which it is entitled
 12 for each of these invoices as set forth in California Civil Code § 3289(b). KST
 13 believes that the total amount of damages owed for these withheld payments is
 14 $3,227,415~62 plus contractual interest of 18% per annum accruing through date of
 15 payment, as set forth in KST's invoices.
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      3528521.1                                                                                         6
      T/C'"....'0   rAT   TDTU   o r t rrrrr   Cl\.Jfl:'l\.T'T'   A   T   D CCnl\l\.TCCC   A   l\.ITl   r\D   TCr''T'TrYlI..TC''Tn   DC'   1   ST   C'C'T'   1\1:'   ThTTCDDrv:.A'TY"\Drcc
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 33 of 45 Page ID
                                  #:11093




  1

  2
  3

  4

  5
  6
  7
  8
  9

 10
 11
 12
 13
 14

 15
 16
 17
 18
 19
20
21
22
23
24

25
26
27
28

      3528521.1                            7
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 34 of 45 Page ID
                                  #:11094




  1 DATED: October 19,2018                                                           Gary S. Lincenberg
                                                                                     Nicole R. Van Dyk
  2                                                                                  Ashley D. Bowman
                                                                                     Bird, Marella, Boxer, Wolpert, Nessim,
  3                                                                                  Drooks. Lincenberz & Rhow. P.C.
  4
  5                                                                                  By:              /s/ Ashley D. Bowman
  6
                                                                                                            Ashley D. Bowman
                                                                                                Attorneys for Plaintiff and
  7                                                                                             Counterdefendant KST Data. Inc.

  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

      3528521.1                                                                                  8
      V C'T"C   L'r'IT TD'T'll   CT TDDT   l::l'"fL'l.l'T'l\   T   Dl::CDnl.TCt:'C     A l.ln    nu   Tt:'r''T'Tnl.TC   'T'n   t:'C'   T   ST CL''T'   nL'   ThT'T't:'O   o   nrc 1\ 'T'no   Tt:'C
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 35 of 45 Page ID
                                  #:11095




                              Exhibit F
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 36 of 45 Page ID
                                  #:11096

       BRIAN C. VANDERHOOF (SBN 248511)
   1      Brian.Vanderhoof@leclairryan.com
       LECLAIRRYAN LLP
   2   725 S. Figueroa Street, Suite 350
       Los Angeles, CA 90017
   3   Telephone: (213) 488-0503
       Facsimile: (213) 624-3755
   4

   5   ATTISON L. BARNES, III (admitted pro hac vice)
          abarnes@wileyrein.com
   6   WILEY REIN LLP
       1776 K Street, NW
   7   Washington, DC 20006
       Telephone: (202) 719-7000
   8   Facsimile: (202) 719-7049
   9   Attorneys for Defendants
       DXC TECHNOLOGY COMPANY and
  10   ENTERPRISE SERVICES LLC
  11
                               UNITED STATES DISTRICT COURT
  12
                           CENTRAL DISTRICT OF CALIFORNIA
  13

  14
       KST DATA, INC., a California              CASE NO. 2:17-cv-07927 SJO (SK)
  15   Corporation,
                                                 Judge: S. James Otero
  16              Plaintiff,
  17        vs.                                  DEFENDANT/
                                                 COUNTERCLAIMANT
  18   DXC TECHNOLOGY COMPANY, a                 ENTERPRISE SERVICES LLC’S
       Nevada Corporation; ENTERPRISE            FIRST SET OF DOCUMENT
  19   SERVICES LLC, a Delaware Limited          REQUESTS
       Liability Company; and DOES 1-10,
  20
                  Defendants.
  21

  22   ENTERPRISE SERVICES LLC, a
       Delaware Limited Liability Company,
  23
                  Counter-claimant,
  24
            vs.
  25
       KST DATA, INC., a California
  26   Corporation; ARMANDO TAN; and
       MITCHELL EVANS,
  27
                  Counter-defendants.
  28

                                             1                CASE NO. 2:17-cv-07927 SJO (SK)
                    DEFENDANT/ COUNTERCLAIMANT ENTERPRISE SERVICES LLC’S
                               FIRST SET OF DOCUMENT REQUESTS
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 37 of 45 Page ID
                                  #:11097

   1         6.     All electronically stored information should be produced in the format
   2   described in Attachment A.
   3         7.     Documents produced shall be labeled to indicate the number of the
   4   Request(s) to which they respond.
   5         8.     All documents requested for inspection and/or copying shall be
   6   produced as they are kept in the usual course of business, or shall be organized and
   7   labeled to correspond with the files or locations from which they are produced and
   8   the numbered categories in the following Requests.
   9
  10                                DOCUMENT REQUESTS
  11   Document Request No. 1.
  12         All documents identified in or requested to be identified in any interrogatory
  13   or referenced in any answer thereto.
  14   Document Request No. 2.
  15         All written reports prepared by any expert witness(es) KST designates in this
  16   matter and all materials relied upon by KST’s expert(s).
  17   Document Request No. 3.
  18         A curriculum vitae for each expert you will call to testify in this matter.
  19   Document Request No. 4.
  20         Documents sufficient to identify the owners, directors, officers, and senior
  21   management for KST at the time KST commenced work as a subcontractor under
  22   the ACES contract, and how it has changed since that time.
  23   Document Request No. 5.
  24         All documents mentioning or reflecting the business relationships between
  25   KST and DME since January 1, 2000, including but not limited to the “number of
  26   projects” Armando Tan represented in his letter to Joanne Mosig, dated May 15,
  27   2015 (attached as Exhibit G to ES’s First Requests for Admission).
  28   ///

                                               5                CASE NO. 2:17-cv-07927 SJO (SK)
                      DEFENDANT/ COUNTERCLAIMANT ENTERPRISE SERVICES LLC’S
                                 FIRST SET OF DOCUMENT REQUESTS
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 38 of 45 Page ID
                                  #:11098

   1   Document Request No. 34.
   2         All documents or communications reflecting KST or DME’s disclosure(s) to
   3   NASA relating to KST’s relationship with DME.
   4   Document Request No. 35.
   5         All non-privileged documents mentioning or relating to all occasions on
   6   which Armando Tan has been arrested.
   7   Document Request No. 36.
   8         All non-privileged documents mentioning or relating to any suspensions or
   9   debarments of KST and/or Armando Tan from government contracting, including
  10   but not limited to any communications with any Government Suspending And
  11   Debarring Official (SDO).
  12

  13   DATED: May 25, 2018                   LECLAIRRYAN LLP
  14

  15                                         By: /s/Brian C. Vanderhoof
  16
                                                  BRIAN C. VANDERHOOF

  17

  18                                         WILEY REIN LLP

  19
                                             By: /s/Attison L. Barnes, III
  20                                              ATTISON L. BARNES, III (admitted
                                                  pro hac vice)
  21

  22                                              Attorneys for Defendants
  23

  24

  25

  26

  27

  28

                                              10               CASE NO. 2:17-cv-07927 SJO (SK)
                     DEFENDANT/ COUNTERCLAIMANT ENTERPRISE SERVICES LLC’S
                                FIRST SET OF DOCUMENT REQUESTS
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 39 of 45 Page ID
                                  #:11099




                              Exhibit G
       Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 40 of 45 Page ID
                                         #:11100



From:                                Nicole R. Van Dyk <nvandyk@birdmarella.com>
Sent:                                Friday, January 25, 2019 6:29 PM
To:                                  Barnes III, Attison; Ashley D. Bowman; Gary S. Lincenberg
Cc:                                  Saitta, Rebecca
Subject:                             RE: KST Motion for Entry of Judgment



Your edits are fine. We will accept the changes and file.

From: Barnes III, Attison <ABarnes@wileyrein.com>
Sent: Friday, January 25, 2019 3:19 PM
To: Nicole R. Van Dyk <nrv@birdmarella.com>; Ashley D. Bowman <adb@birdmarella.com>; Gary S. Lincenberg
<gsl@birdmarella.com>
Cc: Saitta, Rebecca <RSaitta@wileyrein.com>
Subject: RE: KST Motion for Entry of Judgment


See couple tweaks in the attached redline. Because we stipulated to the dismissal of DXC, I removed references to DXC
in the first paragraph and signature block. Okay to file this version.

As you expect, we reserve all rights, and again, ES does not agree that KST is not entitled to the relief it seeks, including
the unsupported claim for 18% interest (whether past or future). Thanks.


              Attison L. Barnes, III | Attorney at Law
              1776 K Street NW | Washington, DC 20006
              T: 202.719.7385 | abarnes@wileyrein.com
              wileyrein.com | Bio
              LinkedIn Twitter




From: Nicole R. Van Dyk <nvandyk@birdmarella.com>
Sent: Wednesday, January 23, 2019 8:37 PM
To: Barnes III, Attison <ABarnes@wileyrein.com>; Ashley D. Bowman <abowman@birdmarella.com>; Gary S. Lincenberg
<glincenberg@birdmarella.com>
Cc: Saitta, Rebecca <RSaitta@wileyrein.com>
Subject: RE: KST Motion for Entry of Judgment

Attison,

In light of the Court’s January 8 Order closing this case, I do not think it is clear that the time period in the standing order
applies—a position I understood you to share as we discussed the hearing date during our meet-and-confer and you
confirmed your availability last Friday, which was well after the deadline for a notice period of 35 days.
I also remain puzzled by your sudden insistence on a different hearing date based on the “numerous” exhibits attached
to our Motion. We attached the invoices and purchase orders for which we are entitled to damages under Judge
Otero’s summary judgment ruling as set forth in our Second Amended Complaint. Whether you count them as
“numerous” or “several,” there should have been no mystery about the volume of purchase orders or invoices at issue.

                                                               1
       Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 41 of 45 Page ID
                                         #:11101
That said, in the interest of moving forward, we are willing to stipulate to continue the hearing. Please let us know if the
attached stipulation is acceptable and we will file tomorrow.

As I stated previously, we will be seeking an award of 18% interest on all unpaid sums during the period of time in which
the Motion is pending.

Thanks,
Nicole

From: Barnes III, Attison <ABarnes@wileyrein.com>
Sent: Wednesday, January 23, 2019 1:47 PM
To: Nicole R. Van Dyk <nrv@birdmarella.com>; Ashley D. Bowman <adb@birdmarella.com>; Gary S. Lincenberg
<gsl@birdmarella.com>
Cc: Saitta, Rebecca <RSaitta@wileyrein.com>
Subject: RE: KST Motion for Entry of Judgment


Nicole –

Are you suggesting that KST does not need to comply with Judge Otero’s Standing Order? I trust you have not been
asking us to “stipulate” that KST need not comply with the Standing Order. In any event, we merely said we did “not
have a conflict” with February 19, and you represented that you were going to file your motion last week. By waiting
until this week to file your 285-page submission including numerous exhibits (as opposed to “several” as represented in
your e-mail last week), you cut our response time.

Please confirm that you planning to comply with Judge Otero’s Order by refiling with sufficient notice.

And ES does not agree that you are not entitled to the relief you seek, including the unsupported claim for 18% interest.


              Attison L. Barnes, III | Attorney at Law
              1776 K Street NW | Washington, DC 20006
              T: 202.719.7385 | abarnes@wileyrein.com
              wileyrein.com | Bio
              LinkedIn Twitter




From: Nicole R. Van Dyk <nvandyk@birdmarella.com>
Sent: Wednesday, January 23, 2019 12:09 PM
To: Barnes III, Attison <ABarnes@wileyrein.com>; Ashley D. Bowman <abowman@birdmarella.com>; Gary S. Lincenberg
<glincenberg@birdmarella.com>
Cc: Saitta, Rebecca <RSaitta@wileyrein.com>
Subject: RE: KST Motion for Entry of Judgment

Attison,

I am surprised to receive this email in light of the fact that we met and conferred extensively about this motion,
including in email correspondence over the weekend, and you stipulated to this date after we repeatedly extended you
the courtesy of confirming your lack of conflict. If you are now withdrawing that stipulation, please confirm. Please also
note that we will seek pre-judgment interest at the contractual rate of 18% for the length of time the motion is pending.
                                                             2
      Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 42 of 45 Page ID
                                        #:11102
Thanks,
Nicole

From: Barnes III, Attison <ABarnes@wileyrein.com>
Sent: Wednesday, January 23, 2019 5:42 AM
To: Nicole R. Van Dyk <nrv@birdmarella.com>; Ashley D. Bowman <adb@birdmarella.com>; Gary S. Lincenberg
<gsl@birdmarella.com>
Cc: Saitta, Rebecca <RSaitta@wileyrein.com>
Subject: RE: KST Motion for Entry of Judgment


Note that Judge Otero’s Standing Order requires that motions in cases with stipulated protective orders to be noticed
for at least 35 days before the hearing. Therefore, your motion is improperly noticed. To bring your motion in
compliance with Judge Otero’s requirements, please withdraw your motion and refile with sufficient notice. Thank you.


             Attison L. Barnes, III | Attorney at Law
             1776 K Street NW | Washington, DC 20006
             T: 202.719.7385 | abarnes@wileyrein.com
             wileyrein.com | Bio
             LinkedIn Twitter




From: Nicole R. Van Dyk <nvandyk@birdmarella.com>
Sent: Monday, January 21, 2019 8:10 PM
To: Ashley D. Bowman <abowman@birdmarella.com>; Saitta, Rebecca <RSaitta@wileyrein.com>
Cc: Barnes III, Attison <ABarnes@wileyrein.com>; Gary S. Lincenberg <glincenberg@birdmarella.com>
Subject: Re: KST Motion for Entry of Judgment

Rebecca,

Though you make reference to the "reasons we discussed," you have not disclosed any basis for your
opposition other than the fact that you oppose entry of judgment. We will note that we met and conferred and
that you have indicated an intent to oppose our motion.

Thanks,
Nicole

Get Outlook for Android



On Mon, Jan 21, 2019 at 4:51 PM -0800, "Saitta, Rebecca" <RSaitta@wileyrein.com> wrote:

 Nicole,

 We do not agree, and for the reasons we discussed, we oppose entry of a judgment on KST’s claim and/or a
 monetary award in favor of KST, especially when the amounts are disputed. As we mentioned before, please
 include a statement that ES opposes and requests that the Court not act on KST’s motion before ES has an
 opportunity to be heard.

                                                          3
    Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 43 of 45 Page ID
                                      #:11103
Thank you.

Rebecca


Rebecca L. Saitta | Attorney at Law
Wiley Rein LLP
1776 K Street NW | Washington, DC 20006
T: 202.719.7075 | M: 703.216.9217 | rsaitta@wileyrein.com
www.wileyrein.com | Bio | LinkedIn | Twitter

From: Nicole R. Van Dyk <nvandyk@birdmarella.com>
Sent: Friday, January 18, 2019 8:31 PM
To: Saitta, Rebecca <RSaitta@wileyrein.com>; Ashley D. Bowman <abowman@birdmarella.com>
Cc: Barnes III, Attison <ABarnes@wileyrein.com>; Gary S. Lincenberg <glincenberg@birdmarella.com>
Subject: RE: KST Motion for Entry of Judgment

Rebecca,

Judge Otero granted KST summary judgment as to its breach of contract claim, which seeks payment for the unpaid
invoices set forth in Paragraph 26 of the SAC. We are attaching the invoices and purchase orders that correspond to
those invoices. If ES will stipulate to the amounts, we do not need to attach them. Let us know.

Thanks,
Nicole

From: Saitta, Rebecca <RSaitta@wileyrein.com>
Sent: Friday, January 18, 2019 5:20 PM
To: Ashley D. Bowman <adb@birdmarella.com>
Cc: Nicole R. Van Dyk <nrv@birdmarella.com>; Barnes III, Attison <ABarnes@wileyrein.com>
Subject: Re: KST Motion for Entry of Judgment

Ashley,

As an initial matter, can you please explain the purpose for which you are using the purchase orders and invoices?

Thanks,
Rebecca


On Jan 18, 2019, at 7:15 PM, Ashley D. Bowman <abowman@birdmarella.com> wrote:

          Thanks, Rebecca. Can you please clarify what it is that ES is opposing?

          Best,

          Ashley

          Ashley D. Bowman | Associate
          O: 310.201.2100 | F: 310.201.2110 | E: abowman@birdmarella.com

          Bird, Marella, Boxer, Wolpert, Nessim,
          Drooks, Lincenberg & Rhow, P.C.
                                                             4
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 44 of 45 Page ID
                                  #:11104
 1875 Century Park East, 23rd Floor
 Los Angeles, California 90067-2561
 BirdMarella.com

 From: Saitta, Rebecca <RSaitta@wileyrein.com>
 Sent: Friday, January 18, 2019 2:47 PM
 To: Ashley D. Bowman <adb@birdmarella.com>
 Cc: Nicole R. Van Dyk <nrv@birdmarella.com>; Barnes III, Attison <ABarnes@wileyrein.com>
 Subject: RE: KST Motion for Entry of Judgment

 Ashley –

 We do not have a conflict with the February 19 hearing date.

 Please keep the purchase orders and invoices confidential and file these documents under seal.

 Lastly, when referencing the parties’ meet and confer, please include a statement that ES
 opposes and will be filing a response, requesting that the Court not act on KST’s motion before
 ES has an opportunity to be heard.

 Thank you.


 Rebecca L. Saitta | Attorney at Law
 Wiley Rein LLP
 1776 K Street NW | Washington, DC 20006
 T: 202.719.7075 | M: 703.216.9217 | rsaitta@wileyrein.com
 www.wileyrein.com | Bio | LinkedIn | Twitter

 From: Ashley D. Bowman <abowman@birdmarella.com>
 Sent: Friday, January 18, 2019 1:25 PM
 To: Saitta, Rebecca <RSaitta@wileyrein.com>; Barnes III, Attison <ABarnes@wileyrein.com>
 Cc: Nicole R. Van Dyk <nvandyk@birdmarella.com>
 Subject: KST Motion for Entry of Judgment

 Attison and Rebecca,

 Per my previous email, please let us know if you have any conflict with a Feb 19 hearing date.

 Also, we are planning to submit several purchase orders from ES to KST and invoices from KST to ES as
 exhibits to our motion for entry of judgment. Please let us know if you contend that any of these
 purchase orders or invoices that were produced by ES in discovery must be filed under seal.

 Thanks,

 Ashley

 Ashley D. Bowman | Associate
 O: 310.201.2100 | F: 310.201.2110 | E: abowman@birdmarella.com

 Bird, Marella, Boxer, Wolpert, Nessim,
 Drooks, Lincenberg & Rhow, P.C.
 1875 Century Park East, 23rd Floor
                                                     5
Case 2:17-cv-07927-SJO-SK Document 224-1 Filed 05/27/19 Page 45 of 45 Page ID
                                  #:11105
 Los Angeles, California 90067-2561
 BirdMarella.com



 NOTICE: This message (including any attachments) from Wiley Rein LLP may constitute an
 attorney-client communication and may contain information that is PRIVILEGED and
 CONFIDENTIAL and/or ATTORNEY WORK PRODUCT. If you are not an intended
 recipient, you are hereby notified that any dissemination of this message is strictly prohibited. If
 you have received this message in error, please do not read, copy or forward this message.
 Please permanently delete all copies and any attachments and notify the sender immediately by
 sending an e-mail to Information@wileyrein.com.




                                                  6
